 1     MARK W. COLEMAN, #117306
     NUTTALL COLEMAN & DRANDELL
 2                2333 MERCED STREET
                    FRESNO, CA 93721
 3                PHONE (559) 233-2900
                    FAX (559) 485-3852
 4
 5   ATTORNEYS FOR   Plaintiff, Dominic Elliott, a minor, by and through his Guardian Ad
                     Litem, Sophia Elliott, and Sophia Elliott, Individually
 6
 7
 8
 9                       IN THE UNITED STATES DISTRICT COURT
10                    FOR THE EASTERN DISTRICT OF CALIFORNIA
11                                           ********
12   DOMINIC ELLIOTT, a minor, by and                 Case No.: 1:17-cv-01214-LJO-SAB
     through his Guardian Ad Litem,
13   SOPHIA ELLIOTT, and SOPHIA
14   ELLIOTT, Individually,                              APPLICATION FOR ORDER
                                                         CONTINUING HEARING ON
15                   Plaintiffs,                        DEFENDANT’S MOTION FOR
                                                        SUMMARY JUDGEMENT AND
16          vs.                                           STIPULATION THEREON
17                                                                AND
     DEPUTY ANDRES SOLIS; COUNTY                       ORDER GRANTING REQUEST IN
18   OF FRESNO; ROBERT ROSS;                                      PART
     PATRICK J. McCOMB, dba DRIVE
19   AMERICA; and DOES 1 through 50,
20   Inclusive,
                 Defendants.
21   _________________________________
22          IT IS HEREBY STIPULATED by and between attorneys for the respective
23   clients that the hearing on Defendant, PATRICK J. McCOMB, dba DRIVE
24   AMERICA’s, Motion for Summary Judgement currently scheduled for April 25, 2019 at
25
     8:30 a.m., be continued to May 23, 2019, at 8:30 a.m., or as soon thereafter is
26
     convenient with the court’s calendar.
27
28   ///




                                                -1-
 1          IT IS FURTHER STIPULATED and agreed by and between the parties that
 2   the dates for filing oppositions and reply’s to the motion shall be continued in
 3   accordance with the new hearing date.
 4
            The reason for this request is that counsel for Plaintiff has a previously scheduled
 5
     out-of-state vacation from April 9, 2019 through April 14, 2019. As presently
 6
 7   scheduled, Plaintiff’s Opposition to the Motion for Summary Judgement is due on April

 8   11, 2019, while counsel is out of State.

 9
     Dated: April 5, 2019.                 NUTTALL COLEMAN & DRANDELL
10
11                                           /s/ Mark W. Coleman
12                                         MARK W. COLEMAN

13                                         Attorney for Plaintiff
                                           DOMINIC ELLIOT
14
15
     Dated: April 5, 2019.                 ERICKSEN ARBUTHNOT
16
17                                         _/s/ Michael E. Lehman_
18                                         MICHAEL E. LEHMAN
19                                         Attorney for Defendant,
                                           DRIVE AMERICA
20
21
22
23
24
25
26
27
28




                                                 -2-
 1                                                ORDER
 2
              The trial in this case is set for July 3, 2019 and the pretrial conference for June
 3
     19, 2019. No Party presents good cause to continue either of those dates. In order to
 4
     provide the Court with sufficient time to review and rule on Defendant’s Motion for
 5
     Summary Judgement and, in turn, provide the Parties’ with time to incorporate that
 6
 7   ruling into their joint pretrial conference statement, it is not possible to accommodate the

 8   Parties’ stipulation to continue the hearing on the pending motions to May 23, 2019.

 9   Instead, the hearing on the Motion for Summary Judgement currently scheduled for
10   April 25, 2019 at 8:30 a.m., is continued to May 9, 2019, at 8:30 a.m. The dates for
11   filing oppositions and replies to the motion shall be continued in accordance with the
12
     new hearing date.
13
14
     IT IS SO ORDERED.
15
16   Dated:     April 10, 2019                           /s/ Lawrence J. O’Neill _____
                                               UNITED STATES CHIEF DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28




                                                   -3-
